

116 S5004 IS: Crisis Housing Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5004IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Schatz (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize the Secretary of Housing and Urban Development to provide funding to public housing agencies for the purpose of providing tenant-based assistance to individuals experiencing an economic crisis or natural disaster, and for other purposes.1.Short titleThis Act may be cited as the Crisis Housing Act of 2020.2.Crisis housing assistance program(a)In generalTitle I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the end the following:39.Crisis housing assistance program(a)DefinitionsIn this section:(1)Affected areaThe term affected area means—(A)a State in which a trigger event occurs;(B)a county in which a trigger event occurs; or(C)an Indian tribal government that is subject to a trigger event. (2)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(3)CountyThe term county means a county, parish, or other equivalent county division, as defined by the Bureau of the Census.(4)Eligible recipientThe term eligible recipient means a family—(A)(i)that is a low-income family; or(ii)that has been determined to require housing assistance by the Administrator under section 408(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b));(B)(i)that resides or is homeless in an affected area on a date that is on or not more than 7 days before the date on which a trigger event occurs in the affected area, regardless of whether the family resides or experiences homelessness in the affected area on the date on which the family applies for assistance under this section; or(ii)that is governed by an Indian tribal government that is subject to a trigger event; and(C)that, not later than 180 days after the date on which the trigger event described in subparagraph (B) occurs, submits an application to a public housing agency for rental assistance under this section.(5)HomelessThe term homeless has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).(6)Indian tribal governmentThe term Indian tribal government has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).(7)Rental assistanceThe term rental assistance means tenant-based assistance that is authorized under this section. (8)Rental contributionThe term rental contribution means a contribution of an eligible recipient towards the rental price of a housing unit paid for with rental assistance.(9)StateThe term State means any State of the United States, the District of Columbia, and any territory of the United States.(10)Tenant-based assistanceThe term tenant-based assistance means housing assistance that allows an eligible recipient to—(A)select a housing unit where the eligible recipient will be assisted under this section; and(B)move to another housing unit and continue to receive assistance under this section, as long as the eligible recipient complies with the requirements of this section.(11)Tribally designated housing entityThe term Tribally designated housing entity has the meaning given the term tribally designated housing entity in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).(12)Trigger eventThe term trigger event means—(A)with respect to a State—(i)an increase in the 6-month moving average of the unemployment rate in the State that is not less than 0.5 percentage points greater than the lowest unemployment rate in the State during the 12-month period preceding the date of the increase; or(ii)a major disaster under which assistance is authorized under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) in counties in which a majority of the residents of the State reside;(B)with respect to a county, a major disaster under which assistance is authorized for individuals in the county under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and(C)with respect to an Indian tribal government—(i)an event described in subparagraph (A) that occurs within a State in which the Indian tribal government is located; (ii)an event described in subparagraph (B) that occurs within a county in which the Indian tribal government is located; (iii)an increase in the 6-month moving average of the unemployment rate of the individuals governed by the Indian tribal government that is not less than 0.5 percentage points greater than the lowest unemployment rate of the individuals governed by the Indian tribal government during the 12-month period preceding the date of the increase; or(iv)a major disaster under which assistance is authorized for individuals governed by the Indian tribal government under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174).(b)Program authorized(1)In generalThe Secretary shall provide funding to public housing agencies that provide rental assistance to eligible recipients under this section in accordance with this subsection.(2)Acceptance of applicationsA public housing agency may begin to accept applications for rental assistance on the date on which the Secretary provides notice to the public housing agency under subsection (h)(2).(3)Confirmation of eligibilityNot later than 30 days after the date on which a public housing agency receives an application for rental assistance from an individual—(A)the public housing agency shall coordinate with the Secretary to determine whether the individual qualifies as an eligible recipient; and(B)the Secretary shall confirm the determination made under subparagraph (A).(4)Issuing of rental assistanceFor each individual who applies to a public housing agency that is confirmed as an eligible recipient under paragraph (3)—(A)the Secretary shall guarantee payment to the public housing agency for the cost of rental assistance and the administrative fees established under subsection (f); and(B)the public housing agency shall issue rental assistance to the eligible recipient.(5)Priority in the case of a major disasterIn issuing rental assistance under paragraph (4)(B), an eligible public housing agency shall prioritize the eligible recipients described in subsection (a)(4)(A)(ii).(6)Incremental increase in rental contribution(A)In generalThe Secretary may require that the rental contribution of an eligible recipient receiving rental assistance incrementally increases beginning on the date that is 1 year after the date on which the first rental payment on a housing unit using the rental assistance occurs.(B)FrequencyAn increase described in subparagraph (A) may occur not more frequently than quarterly.(C)Amounts(i)First increaseThe first increase described in subparagraph (A) shall be in an amount that ensures that an eligible recipient contributes not more than 30 percent of the adjusted income of the eligible recipient towards a rental unit.(ii)Final increaseThe final increase described in subparagraph (A) shall be in an amount that ensures that an eligible recipient contributes not more than 40 percent of the adjusted income of the eligible recipient towards a rental unit.(D)DecreaseAt any time, the Secretary may reduce a rental contribution of an eligible recipient receiving rental assistance if the adjusted income of the eligible recipient decreases suddenly.(E)LimitAn eligible recipient may not be required to contribute more than 40 percent of the adjusted income of the eligible recipient towards a rental unit paid for with rental assistance.(7)Tribally designated housing entitiesIn the case of an eligible recipient that is eligible as a result of a trigger event described in subsection (a)(12)(C), a Tribally designated housing entity may be considered a public housing agency for the purpose of this section.(8)Reasonable rentThe rental price for a housing unit paid for with rental assistance shall be reasonable in comparison with rents charged for comparable housing units in the private, unassisted local market of the area in which the housing unit is located.(c)Housing counseling and support(1)In generalThe Secretary, through agreements with public housing agencies issuing rental assistance, shall provide housing counseling services to eligible recipients receiving rental assistance.(2)ServicesThe housing counseling services provided under this subsection shall include assisting an eligible recipient find housing—(A)with the rental assistance; and(B)after the expiration of the rental assistance.(3)Additional assistanceThe Secretary may provide funding to public housing agencies for the purpose of paying for utility and security deposits that are necessary in order for eligible recipients to secure housing with rental assistance.(4)Nonprofit organizationsA public housing agency may enter into an agreement with a community nonprofit organization to deliver housing counseling services under this subsection. (d)Timeline for rental assistance(1)In generalRental assistance shall expire on the date that is 2 years after the date on which the first rental payment on a housing unit using the rental assistance occurs.(2)ExtensionThe Secretary shall extend the validity of rental assistance expiring under paragraph (1) for 1 additional year if—(A)in the case of rental assistance of an eligible recipient that receives the rental assistance as a result of a trigger event that is an increase in the 6-month moving average of the unemployment rate of an affected area, on the date that is 2 years after the date on which the trigger event occurred, the unemployment rate of the affected area is not less than 2 percentage points greater than it was on the date on which the trigger event occurred; and(B)in the case of rental assistance of an eligible recipient that receives the rental assistance as a result of a trigger event occurring in an affected area that is a major disaster under which assistance is authorized under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174), the Governor of the State in which the affected area is located, in consultation with the Administrator, if appropriate—(i)requests the extension; and(ii)determines that the housing in the affected area that is available to low-income families has not recovered from the trigger event.(3)Additional trigger eventIf an eligible recipient receiving rental assistance as a result of a trigger event resides in an affected area on or not more than 7 days before the date on which an additional trigger event occurs, or if an eligible recipient receiving rental assistance as a result of a trigger event is governed by an Indian tribal government that is subject to an additional trigger event, the Secretary shall—(A)extend the validity of the rental assistance until the date that is 2 years after the date of the additional trigger event; and(B)extend the validity of the rental assistance for 1 additional year if the additional trigger event meets the requirements of a trigger event under subparagraph (A) or (B) of paragraph (2).(4)EliminationThe Secretary may require a public housing agency to invalidate rental assistance of an eligible recipient that—(A)selects a housing unit with the rental assistance with a rental price that violates subsection (b)(7); or(B)relinquishes the rental assistance.(5)Rental assistance tied to recipientAn eligible recipient may not transfer rental assistance to any other person.(e)Other rental assistance(1)Prohibition on duplicate assistanceAn eligible recipient who receives other tenant-based assistance under section 8 may not receive rental assistance under this section.(2)Waitlist for other rental assistanceWith respect to an eligible recipient of rental assistance who is on a waitlist for other tenant-based assistance under section 8(o)—(A)the place or preference status on that waitlist of the eligible recipient may not be changed as a result of the receipt of a rental assistance; and(B)if the other tenant-based assistance becomes available to the eligible recipient—(i)the eligible recipient may elect to use that other tenant-based assistance; and(ii)if the eligible recipient makes an election under clause (i), the rental assistance under this section shall be eliminated.(f)Administrative fees(1)In generalThe Secretary, in consultation with public housing agencies and professional associations of public housing agencies, shall establish fees to pay public housing agencies for the costs of—(A)administering rental assistance; and(B)providing the housing counseling and support services required under subsection (c).(2)Consideration of other administrative feesIn establishing the administrative fees required under paragraph (1), the Secretary shall consider—(A)the administrative fees established under section 8(q); and(B)any administrative fees established to support public housing agencies under—(i)an interagency agreement between the Administrator and the Secretary to ensure the implementation of a Disaster Housing Assistance Program under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) relating to hurricanes Gustav, Ike, Katrina, Rita, or Sandy; or(ii)any other interagency agreement with a similar purpose to the interagency agreement described in clause (i).(3)Relocating familiesThe Secretary shall ensure that, with respect to an eligible recipient that moves to a dwelling unit under section 8(r) that is located in an area over which the public housing agency that issues rental assistance to the eligible recipient does not have jurisdiction, the public housing agency that has jurisdiction over the dwelling unit receives the appropriate amount of administrative fees under this subsection on account of the eligible recipient.(g)CoordinationThe Commissioner of the Bureau of Labor Statistics shall coordinate with the Assistant Secretary of Indian Affairs to develop reliable unemployment measures for American Indian, Native Alaskan, and Native Hawaiian communities in order to understand when the requirements for a trigger event under subsection (a)(12)(C)(ii) are met.(h)Notification requirements(1)Notifications to Secretary(A)AdministratorOn the date on which a trigger event occurs that is a major disaster under which assistance is authorized under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174), the Administrator shall notify the Secretary of—(i)the trigger event; and(ii)the affected area in which the trigger event occurs.(B)Secretary of LaborOn the date on which a trigger event occurs that is an increase in the 6-month moving average of the unemployment rate of an affected area, the Secretary of Labor shall notify the Secretary of—(i)the trigger event; and(ii)the affected area in which the trigger event occurs.(2)Notification by SecretaryNot later than 14 days after the date on which a trigger event occurs, the Secretary, in coordination with the Administrator, if appropriate, shall notify public housing agencies, the affected area in which the trigger event occurs, Congress, and the public of—(A)the trigger event; and(B)the availability of rental assistance for eligible recipients under this section.(i)Duplication of benefits(1)In generalAn eligible recipient receiving rental assistance may not concurrently receive any other Federal, State, territorial, local, or Tribal housing assistance, including housing assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174).(2)RegulationsThe Secretary shall establish regulations to prevent the concurrent receipt of assistance under paragraph (1).(j)Regulations(1)In generalNot later than 6 months after the date of enactment of this section, the Secretary, in coordination with the Administrator, shall promulgate regulations to implement this section. (2)Section 8(o) regulationsIn issuing the regulations required under paragraph (1), the Secretary may make a regulation that is applicable to section 8(o) applicable to this section, including any regulation relating to the elimination of tenant-based assistance for a family that commits fraud in order to receive the tenant-based assistance.(k)AppropriationsOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Department of Housing and Urban Development such sums as may be necessary to carry out this section.(l)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018..(b)Definition of public housing agencySection 3(b)(6)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)(B)) is amended—(1)by striking the paragraph heading and inserting Section 8 or section 39 program; and(2)in the matter preceding clause (i), by inserting or section 39 after section 8.(c)PortabilitySection 8(r) of the United States Housing Act of 1937 (42 U.S.C. 1437f(r)) is amended—(1)in paragraph (1) by inserting or section 39 after subsection (o);(2)in paragraph (3), by inserting or section 39 after subsection (o) each place it appears; and(3)in paragraph (5)—(A)by inserting or section 39 after under the tenant-based assistance program each place it appears; and(B)by inserting or section 39, as applicable, after section 8 program.